Citation Nr: 1007393	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-15 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic cough.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for hyperthyroidism 
(also claimed as hand tremors).

4.  Entitlement to service connection for a right hand 
condition.

5.  Entitlement to service connection for partial amputation 
of the left index finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1983.  He was separated from service with a bad conduct 
discharge.  In January 2001, the United States Army noted 
that the Veteran was honorably discharged on May 2, 1982, 
with immediate reenlistment on May 3, 1982.  Later in 1982, 
the Veteran was convicted by a special court-martial for 
actions that occurred after his reenlistment.  The Army 
determined in 2001 that the Veteran had a period of honorable 
service from June 1978 to May 2, 1982, and a period of 
service with a bad conduct discharge from May 3, 1982 until 
discharge in November 1983.  In September 2004, a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) issued an administrative decision finding that 
the character of the Veteran's service from June 12, 1978, to 
May 2, 1982, was considered honorable, and that the character 
of his service from May 3, 1982, to November 9, 1983, was 
considered other than honorable.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the Waco, 
Texas RO.  In that decision, the RO denied service connection 
for a chronic cough, a psychiatric disorder, hyperthyroidism 
claimed as hand tremors, and partial amputation of the left 
index finger.  The Veteran has since relocated, and his case 
is being handled through the Atlanta, Georgia RO.

In a July 2004 claim for VA benefits, the Veteran sought 
service connection and compensation for amputation of a 
finger on the left hand, and for a right hand condition.  In 
a September 2004 statement, the Veteran stated that his hands 
were weak.  In the October 2005 rating decision, the RO 
essentially changed the terminology of the Veteran's hand 
claim to being a claim for hyperthyroidism with hand tremors.  
The Veteran's service treatment records indicate that he 
underwent surgery in 1979 for tendon and ligament damage in 
his right thumb.  As will be explained more fully below, the 
Board has restated the issues on the cover page to more 
accurately reflect the Veteran's claim.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A chronic respiratory disorder was not shown in service 
or for many years thereafter, and is not shown by competent 
evidence to be related to any event in service.

2.  A thyroid disorder was not shown in service or for many 
years thereafter, and is not shown by competent evidence to 
be related to any event in service.

3.  The Veteran underwent surgery for repair of a right thumb 
ligament in 1979, with a residual scar being noted on current 
VA examination.

4.  The Veteran sustained partial amputation of his left 
index finger in August 1982.

5.  The character of the Veteran's service in the period from 
May 3, 1982, to November 9, 1983, is considered other than 
honorable.




CONCLUSIONS OF LAW

1.  A respiratory disorder manifested by a chronic cough was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Hyperthyroidism (also claimed as hand tremors) was not 
incurred or aggravated in service, nor may such be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Status post right thumb ligament repair was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Service connection for partial amputation of the left 
index finger is barred due to the character of service and 
type of discharge for the period of service during which the 
injury occurred.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 
3.12(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

Under certain circumstances, VA's duties to assist a claimant 
in substantiating a claim include providing a medical 
examination or obtaining a medical opinion.  A medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
evidence to decide the claim, but contains evidence of a 
current disability, establishes that the veteran suffered an 
event, injury, or disease in service, and indicates that the 
claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the RO provided VCAA notice in letters issued 
in September 2004, March 2005, and March 2006.  In those 
letters, the RO advised the Veteran what information and 
evidence was needed to substantiate a claim for service 
connection.  The RO informed the Veteran what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  A March 
2006 letter also advised the Veteran how VA determines 
disability ratings and effective dates.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, a VA examination report, and the transcript of the 
hearing that the Veteran had in November 2009 before the 
undersigned Veterans Law Judge.  The Veteran has not had a VA 
medical examination that addressed his claim regarding a 
chronic cough or hyperthyroidism.  The competent and credible 
information and evidence of record, however, does not show 
that the Veteran suffered any event, injury, or disease 
related to his respiratory system or his thyroid during 
service.  Therefore, the circumstances with respect to the 
Veteran's respiratory and hyperthyroid claim do not meet the 
conditions under 38 C.F.R. § 3.159(c)(4) that require 
obtaining a medical examination or opinion.  

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The Veteran was notified 
and aware of the evidence needed to substantiate his claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written arguments and 
testifying at a hearing.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims 
process, and he has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration on the merits of 
the matters that the Board is currently deciding.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  In the September 2004 
administrative decision, the RO determined that the Veteran 
is eligible for benefits based on his first period of 
service, from June 12, 1978, to May 2, 1982.  The RO 
concluded that the character of the Veteran's service in his 
second period of service, from May 3, 1982, to November 9, 
1983, is a statutory bar to VA benefits based on that period.  
The Veteran has not appealed that decision.  Therefore, 
service connection is possible for a disability incurred in 
or aggravated by the Veteran's first period of service.  
Service connection is barred for any disability incurred in 
or aggravated by the Veteran's second period of service. 


Chronic Cough

The Veteran contends that his chronic cough is related to 
service.  The Veteran's service treatment records are silent 
for complaints of cough or respiratory problems during either 
his first or second periods of service.

Recent medical records reflect respiratory complaints.  The 
claims file contains records of treatment of the Veteran in 
2004 by private physician S. R. K., M.D.  In September 2004, 
the Veteran informed Dr. K. that he had a history of asthma 
and bronchitis, and that he had a cough.  Dr. K noted that 
the Veteran had shortness of breath that was relieved with 
the medication Albuterol.  On chest x-rays, the lungs 
appeared clear and unremarkable.

In December 2004, the Veteran sought VA outpatient medical 
treatment.  He reported a number of problems, including pain 
in his back, hands, and knee, dizziness, weakness, tremors, 
nausea, abdominal cramping, diarrhea, and shortness of 
breath.  In February 2005, a treating clinician listed 
diagnoses including chronic obstructive pulmonary disease 
(COPD) and asthma.  It was noted that Albuterol was 
prescribed for the asthma.

In a May 2005 statement, the Veteran indicated that he had 
shortness of breath.  In October 2005, he wrote that his 
chronic cough was worse.

In May 2005, the Veteran sought VA treatment for his medical 
problems, including hyperthyroidism.  He also reported 
shortness of breath.  The treating clinician did not find 
active dyspnea, cough, or other respiratory symptoms.  In 
February 2006, the Veteran received VA inpatient and 
outpatient treatment for hyperthyroidism.  He also reported 
episodic shortness of breath, dyspnea on exertion, and a 
cough.  A list of his medications included Albuterol.  In VA 
outpatient treatment in 2006 and 2007, clinicians continued 
asthma medication.  In May 2006, the Veteran reported having 
dyspnea after walking one block.  The treating clinician 
noted a nonproductive cough and wheezing.

In the November 2009 Travel Board hearing, the Veteran 
reported that his chronic cough had been present for quite a 
while, but that he could not recall when it began.  He stated 
that he believed that the cough was caused by something he 
breathed in during his service in Germany.  He indicated that 
he did not smoke.  He stated that he had probably been 
exposed to asbestos, because he had served in the military, 
but that he did not know where he might have been exposed.

Recent medical evidence indicates that the Veteran reports 
respiratory symptoms such as coughing and dyspnea on 
exertion, and that clinicians prescribe him medication for 
asthma.  There is no evidence, however, that any respiratory 
disorder was present during the Veteran's service.  The 
Veteran's service treatment records are silent for 
respiratory complaints.  He has indicated that he does not 
know when his chronic cough began.  The earliest medical 
record of respiratory complaints is from 2004, more than 
twenty years after the Veteran's service.  None of the 
assembled medical evidence indicates that current asthma or 
other respiratory disorders may be associated with any 
disease, injury, or event during the Veteran's service.

The Veteran attributes his current cough to something he 
breathed in during his service in Germany.  He has not 
explained what airborne substance he may have encountered.  
He also suggested that it was likely that he was exposed to 
asbestos during service, but indicated that he did not know 
where any exposure occurred.  The Veteran has not been 
diagnosed with any asbestos-related disorder.  His statements 
are not specific enough to warrant further development of his 
report of respiratory disease due to an unidentified exposure 
during service.  

There is no evidence that the Veteran had respiratory 
problems during service or for many years after service.  
There is no medical evidence of a link between current asthma 
or other respiratory problems and any event during service.  
Thus, the preponderance of the evidence is against service 
connection for a respiratory disorder manifested by a chronic 
cough.

Hyperthyroidism

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and endocrinopathies become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran's service treatment records are silent for 
complaints or findings of any thyroid disorder during either 
his first or second periods of service.  In December 1981 and 
January 1982, he reported weakness and cold sensitivity in 
his left hand.  One clinician raised the possibility of 
carpal tunnel syndrome.  The Veteran had physical therapy and 
by January 29, 1982 it was noted that the left hand weakness 
had resolved.  

Post service medical records show that the Veteran suffers 
from hyperthyroidism due to Grave's disease.  Private 
treatment records dated in 2004 are the first indication of 
that diagnosis.  A December 2004 VA treatment report noted 
the Veteran giving a history of diarrhea off and on for one 
year and for hand tremors and painful hands.  A work-up for 
possible hyperthyroidism was ordered.  A diagnosis of Grave's 
disease was identified. 

During his hearing, the Veteran stated that he believes that 
stomach problems he had in service were actually 
hyperthyroidism.  However, as a lay person, the Veteran is 
not competent to diagnose his symptoms as related to a 
thyroid problem, as such requires medical expertise.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).  In any event, his service 
treatment records reflect no complaints concerning his 
stomach during either period of service, and the VA treatment 
records reflect complaints of chronic diarrhea did not begin 
until approximately 2004, more than 20 years after discharge 
from service.  Thus, the Board finds that the medical records 
and the Veteran's own statements to treatment providers 
regarding the onset of symptoms are more probative than the 
Veteran's current contention as to the onset of thyroid 
symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed.Cir.2006) (Board can consider bias in lay evidence 
and conflicting statements of the veteran in weighing 
credibility).

There is no medical opinion of record suggesting a 
relationship between his hyperthyroidism and service.  Thus, 
the preponderance of the evidence is against the claim and 
service connection is denied.

Right Hand Condition

The Veteran specifically claimed service connection for a 
right hand condition.  However, based on the medical 
evidence, the RO recharacterized the claim for a hand 
condition as hyperthyroidism claimed as hand tremors.  As 
noted in the Introduction, the Board finds that separate 
consideration of the right hand issue is warranted.

Service treatment records from the Veteran's first period of 
service, from June 1978 to May 2, 1982, reflect reports of 
symptoms affecting the hands.  In September 1980, the Veteran 
reported pain in his right thumb, on which he had undergone 
surgery in 1979.  He stated that cold weather caused that 
thumb to become paralyzed.  

In a VA medical examination in April 2006, the examiner 
addressed the condition of the Veteran's hands.  The examiner 
noted the Veteran's history of surgery on the right thumb as 
well as the Veteran's current complaints of pain in the base 
of the thumb.  Physical examination revealed a 4 cm well 
healed surgical scar at the base of the right thumb.  There 
was normal sensation, color, temperature, and turgor in the 
hand.  The examiner diagnosed status post ligament repair to 
the right thumb.  

As the evidence indicates that the Veteran underwent surgical 
repair of the right thumb during his honorable period of 
active duty, and has current residuals of that surgery, 
service connection for status post right thumb ligament 
repair is warranted.

Left Index Finger

The Veteran's service treatment records show that he 
sustained injury of his left index finger on August 20, 1982.  
The injury, from a human bite, consisted of amputation of the 
tip of that finger.

As noted above, the Veteran's service has been divided into 
two periods, with an honorable discharge from the first 
period of service, June 12, 1978, to May 2, 1982, and an 
other than honorable discharge from the second period, May 3, 
1982, to November 9, 1983.  The bad conduct status was based 
on a September 1982 conviction of the Veteran by special 
court-martial, on charges including the possession and sale 
of marijuana on or about May 18, 1982.  The character of 
service of the second period of service is a statutory bar to 
VA benefits based on that period. Service connection is 
barred for any disability incurred or aggravated in that 
period.

The Veteran did not file a notice of disagreement within one 
year after the September 2004 RO decision regarding his 
eligibility to VA benefits for the other than honorable 
period of service.  

The partial amputation of the Veteran's left index finger 
occurred during his second period of service.  Service 
connection, and payment of benefits, for disability incurred 
during that period is barred due to the established character 
of service and type of discharge for that period.  Therefore, 
the Board must deny service connection for disability 
residual to that finger injury.  38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(a).


ORDER

Entitlement to service connection for a respiratory disorder 
manifested by a chronic cough is denied.

Entitlement to service connection for hyperthyroidism (also 
claimed as hand tremors) is denied.

Entitlement to service connection for status post right thumb 
ligament repair is granted.

Entitlement to service connection for partial amputation of 
the left index finger is denied.




REMAND

The claims file does not contain treatment records from two 
professionals from whom Veteran has reported receiving 
treatment that addressed his mental health concerns.  The 
Board will remand the psychiatric disorder claim to obtain 
from the Veteran more detailed identification of the 
clinicians, and to seek records of their treatment of the 
Veteran.  In a March 2005 statement, the Veteran reported 
post-service private treatment for his nerves.  He stated 
that he saw Dr. Hinighter, in Georgia, in approximately 
August 1989.  In his November 2009 hearing, the Veteran 
reported that he was in treatment with Dr. Howell, in 
Savannah, Georgia.  The Veteran stated that Dr. Howell 
indicated that the Veteran's nervousness was related to the 
Veteran's service and to the Veteran's hyperthyroidism.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide completed 
authorization forms to permit VA to obtain 
treatment records from Dr. Hinighter, whom 
he reports seeing in Georgia in 1989, and 
for Dr. Howell, whom he reports seeing 
recently in Savannah, Georgia.  After 
securing the necessary release, the RO/AMC 
should obtain these records.

2.  After completion of the above, review 
the expanded record and determine if the 
remanded claim can be granted.  If any the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.  The Veteran has the 
right to submit additional evidence and argument on those 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


